Title: From George Washington to Robert R. Livingston, 19 June 1782
From: Washington, George
To: Livingston, Robert R.


                  
                     Dear Sir,
                     Head Qrs 19th June
                        1782
                     
                  
                  Your favor of the 12th I was honoured with last Night, and not
                     chusing to trust my Sentiments on the Subject of it to Paper, I communicated
                     them freely to General Lincoln (who set off at 4 o’clock this Morning on his
                     return to Philadelphia) with a request that he would convey them to you. When I
                     am favoured with the Cypher which you have promised me, I will convey my
                     opinion upon your proposition in my own Words, with my reasons for it. In the
                     meanwhile I remain with every Sentiment of esteem & regard. Dr Sir Yr
                     Most Obt & Most Hble Servt
                  
                     Go: Washington
                     
                  
               